Citation Nr: 0518328	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  98-17 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1942 to July 1943.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1998 decision by the RO which 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death in April 1998 
is shown to have been the result of cardio pulmonary arrest.  

3.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1151 
are not met.  38 U.S.C.A. §§ 1151, 1310, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159, 3.312, 
3.358 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
appellant.  As such, the Board concludes that any such error 
is harmless, and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  Although the Court has 
not specified how the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The appellant's  claim was received in April 1998.  The Board 
concludes that information and discussion as contained in the 
July 1998 rating decision, the November 1998 statement of the 
case, the July 2003 supplemental statement of the case 
(SSOC), and in letters sent to the appellant in April 2003, 
July 2004, and February and June 2005 have provided her with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified her of her 
responsibility to submit information concerning her claim for 
DIC; of what evidence was necessary to substantiate the 
claim; why the current evidence was insufficient to award the 
benefits sought, and suggested that she submit any evidence 
in her possession.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how the 
claim was still deficient.  Clearly, from submissions by and 
on behalf of the appellant, she is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
her is harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

The veteran died in April 1998.  A typed certificate of 
death, received from the appellant in April 1998, showed that 
the veteran expired at home on April 2, 1998, at the age of 
90 years.  The immediate cause of death was cardio pulmonary 
arrest.  "Acquired Factor VIII Deficiency" was handwritten 
in the box for "other significant conditions contributing to 
death but not related to the cause of death."  The source of 
the handwritten note was not identified by name or initials.  

At the time of his death, the veteran was service connected 
and in receipt of a 10 percent disability rating for anxiety 
neurosis.

VA medical records show that the veteran had internal 
hydrocephalus, shown by a CT scan in 1992, and subsequently 
confirmed by magnetic resonance imaging (MRI) in 1994.  In 
November 1992, he was found to have frontal gait difficulties 
and senile/essential tremors.  In January 1993, following a 
MRI, Parkinson's disease was diagnosed, and he was started on 
a regimen of medications, including carbidopa and lovodopa.  
Over the years, he developed right foot drop, sensory loss, 
and myopathy.  He was hospitalized at a VA Medical Center in 
September 1996.  At that time, following a neurological 
consultation, the diagnosis was changed from Parkinson's 
Disease to internal hydrocephalus, possibly spinal cord 
compromise (right leg upper motor neuron disease), and he was 
taken off carbidopa and lovodopa.  When seen in April 1997, 
his symptoms had progressively worsened.  The impression 
included progressive myelopathy, myopathy, neuropathy and 
perhaps even hydrocephalus.  During VA hospitalization 
beginning in May 1997, laboratory studies revealed moderate 
to severe Factor VIII deficiency secondary to an acquired 
Factor VII inhibitor.  

A VA home hospice care noted in March 1998 indicated that the 
veteran's functional status was in steady decline secondary 
to weakness of his hands and difficulty swallowing, and that 
he had to be fed.  His multiple disabilities included 
progressive myelopathy, myopathy, neuropathy, normopressure 
hydrocephalus, bilateral sensory hearing loss, acquired 
Factor VIII deficiency, hypertension, BPH, osteoporosis, 
degenerative joint disease, and recently developed bullous 
lesions.  

In April 1998, the veteran died.  

At the direction of the Board, the claims file was referred 
for a VA expert medical opinion in December 2004.  The 
initial opinion received from a VA Chief of Hematology and 
Oncology in December 2004, provided a very brief, almost 
conclusory statement, without any explanation indicating how 
the expert had arrived at his conclusions.  The case was 
returned to the medical expert in order that a comprehensive 
analysis be provided.  In May 2005, that same physician 
indicated that he had reviewed the claims file and included a 
detailed discussion of the veteran's medical history.  He 
noted that although the veteran was diagnosed and treated 
with various medications for Parkinson's Disease beginning in 
1993, a diagnosis which was later retracted, the standard of 
care was not inconsistent with the veteran's symptoms and the 
difficulty diagnosing his disability at the early stages of 
the disease process.  He went on to note that Factor VIII 
inhibitors are antibodies to factor VIII created by a 
patient's own body.  The physician stated, "Except for 
patients with hereditary hemophilia and who have received 
factor VIII therapy, why a person develops Factor VIII 
inhibitors is unknown or idiopathic, and there is no evidence 
to link their creation to any particular treatment.  There is 
nothing doctors do or don't do that causes them."  He 
concluded that there was no relationship between the 
veteran's death from heart disease and the inhibitor.  
Inhibitors may lead to easy bruising or bleeding, but they do 
not cause heart disease.  He also noted that inhibitors are 
not caused by malaria, psychoneurosis, or neurological 
illness.  Lastly, he noted that prednisone was the correct 
therapy for the veteran's spontaneous inhibitors, a fact that 
was also supported in the article on hemophilia and factor 
VIII, submitted by the appellant's representative.  

Law & Regulations

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to 
have contributed to death primarily due to unrelated 
disability. In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312 (2004)

When a veteran suffers additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358 .  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not 
be payable for the continuance or natural progress of 
diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).  

Analysis

It is not contended by the appellant that the veteran's 
service connected anxiety neurosis caused his death.  Rather, 
the appellant alleges that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151 because treatment by VA from 1992 to 
1998, (including prescription of medications for Parkinson's 
Disease), caused the veteran to develop Factor VIII 
inhibitors which contributed to his death.  However, she has 
submitted no medical evidence to support her allegations.  

While the veteran's progressive myelopathy, myopathy, and 
neuropathy were diagnosed and treated by VA from 1992 to his 
death, there is no medical evidence to support a finding that 
any VA treatment (including medications for misdiagnosed 
Parkinson's Disease) was responsible for his Factor VIII 
deficiency or the cardio-pulmonary arrest that caused his 
death.  On the contrary, a May 2005 VA medical opinion by a 
VA Chief of Hematology and Oncology specifically stated that 
there was no evidence that any treatment by VA, including for 
misdiagnosed Parkinson's Disease, that caused or contributed 
to the veteran's death.  He saw no evidence of carelessness, 
negligence, or lack of any proper skill in the treatment 
given the veteran by VA.  He pointed out that Factor VIII 
inhibitors are antibodies to Factor VIII created by a 
patient's own body.  The etiology and the development of 
Factor VIII inhibitors is unknown or idiopathic, and there is 
no evidence to link their creation to any particular 
treatment.  Furthermore, there is no medical opinion or other 
competent medical evidence to the contrary.  

The appellant, as a layperson, is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, her opinion that the veteran's death 
was caused by VA treatment is of no probative value.   

In light of the discussion above, the Board finds no basis to 
grant DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151.  Accordingly, the claim is denied.  




ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151, is denied.  




________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


